DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 12/29/2020 has been entered. Claims 1-11 remain pending in the Application.

Response to Arguments
Applicant’s amendments to the claims have overcome each and every 112(b) rejection set forth in the previous Office Action. The 112(b) rejection is withdrawn.

Applicant’s arguments with respect to the prior arts rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 1 and 11, Applicant argues that the cited references fail to teach the newly amended limitation “a value formed by aggregating the values of the plurality of registers and that is smaller in data size than a sum or other arithmetic combination of the values of the plurality of registers.” However, the newly cited art Mattela et al US Patent No. 6,052,522 discloses an aggregation process including forming an aggregation value that is smaller in data size than a sum or other arithmetic combination of the values of a plurality of registers (see figure 1 shows that values of registers 1 and 2 are aggregated forming a value 3 of length 32 bits which is smaller than a sum of the register at 64 bits, also see col 1 ln 25-30, Numerals 1 and 2 indicate registers which are concatenated to form a single 64-bit data register. Therefore, each register 1 and 2 has a width of 32 bits. The extracting instruction is able to extract 32 bits of the 64-bit word and store it in a register 3 representing the result of the operation). Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the see col 1 ln 13-22). Accordingly, the rejections have been updated to address the newly amended limitation. Please see below for the detailed rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al US publication US 20180121282 in view of Mattela et al US Patent No. 6,052,522.

Regarding claim 1, Gonzalez teaches a semiconductor device (see figure 1A, ASIC 120), comprising: 
one or more management blocks (register bank 112 having register sets 160a-d) that are each provided in association with a device to be controlled by the semiconductor device (see para 0035, The first set of registers 106a may include for example general configuration registers which determine properties such as pin configurations, trim settings for certain functions such as amplifiers, A/D converters, bandgap reference level (not shown), e.g. device to be controlled by the registers in the ASIC 120) or by an external control device in communication with the semiconductor device (controller 140 connected to ASIC 120), and that include a plurality of registers that are configured to store registers in register sets 106a-d, see para 0035, The first set of registers 106a may include for example general configuration registers which determine properties such as pin configurations, trim settings for certain functions such as amplifiers, A/D converters, bandgap reference level (not shown), e.g. device to be controlled by the registers in the ASIC 120); and 
a first aggregation value generation unit configured to perform a predetermined aggregation process on values of the plurality of registers included in the management block and to generate a first aggregation value that is a value formed by aggregating the values of the plurality of registers (CRC generator 110, see para 0040, The CRC generator 110 may generate a CRC for each of the memory zones 106a-d from the values of the registers in each of the respective memory zones), the first aggregation value being refreshed and updated based on a command from the external control device (see para 0049, the controller 190 (140) may trigger the CRC cycle by writing to the trigger register 172).
But, Gonzalez fails to teach forming an aggregation value that is smaller in data size than a sum or other arithmetic combination of the values of the plurality of registers.
However, Mattela teaches an aggregation process including forming an aggregation value that is smaller in data size than a sum or other arithmetic combination of the values of a plurality of registers (see figure 1 shows that values of registers 1 and 2 are aggregated forming a value 3 of length 32 bits which is smaller than a sum of the register at 64 bits, also see col 1 ln 25-30, Numerals 1 and 2 indicate registers which are concatenated to form a single 64-bit data register. Therefore, each register 1 and 2 has a width of 32 bits. The extracting instruction is able to extract 32 bits of the 64-bit word and store it in a register 3 representing the result of the operation).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the aggregation process of Gonzalez and 
The motivation for doing so is to normalize data and extract necessary information into a smaller size data for further processing as taught by Mattela (see col 1 ln 13-22).

Regarding claim 2, Gonzalez further teaches the first aggregation value generation unit is configured to periodically generate the first aggregation value independently of the command from the external control device (see para 0107, Alternatively if the auto trigger is enabled, the CRC will be triggered by the hardware trigger signal which may be internally generated in the device 350).

Regarding claim 8, Gonzalez further teaches a peripheral device control system (see figure 1A, system 100), comprising: 
the semiconductor device according to claim 1 (ASIC 120); 
one or more of the devices to be controlled that are configured to receive control operations from the semiconductor device (see para 0035, The first set of registers 106a may include for example general configuration registers which determine properties such as pin configurations, trim settings for certain functions such as amplifiers, A/D converters, bandgap reference level (not shown), e.g. device to be controlled by the registers in the ASIC 120); and 
the control device, the control device being configured to access the first aggregation value generation unit of the semiconductor device and perform refreshing and updating of the first aggregation value (controller 140, see para 0049, the controller 190 (140) may trigger the CRC cycle by writing to the trigger register 172).

Regarding claim 9, Gonzalez further teaches the control device comprises: 
see para 0039, The controller 140 may keep a local copy of an expected value for the registers in the memory zones 106a-d in a local memory (not shown), also see para 0040, the controller 140 may read the CRC results from the CRC generator 110); and 
a detection unit configured to detect that an anomaly has occurred in the semiconductor device if the acquired first aggregation value differs from the prior aggregation value stored in the storage unit (see para 0040, The controller 140 may read the CRC results from the CRC generator 110 and compare the CRC results with the expected CRC values determined by CRC calculation module 130 from the expected register values of each of the memory zones 106a-d).

Regarding claim 10, Gonzalez further teaches the control device includes: 
a third aggregation value generation unit configured such that, when the control device controls the semiconductor device to update the plurality of registers, the third aggregation value generation unit generates a third aggregation value using the values of the plurality of registers (see para 0041, The controller 140 may then independently determine a CRC for those registers using CRC calculation module 130); and 
a determination unit that, upon receiving updates from the first aggregation value generation unit for the plurality of registers, compares the first aggregation value generated by 20the first aggregation value generation unit with the third aggregation value generated by the third aggregation value generation unit to determine whether or not there is an anomaly in the semiconductor device (see para 0040, The controller 140 may read the CRC results from the CRC generator 110 and compare the CRC results with the expected CRC values determined by CRC calculation module 130 from the expected register values of each of the memory zones 106a-d).

Regarding claim 11, Gonzalez teaches a peripheral device control method, comprising: 
storing information pertaining to an operation of a device to be controlled in a plurality of registers of a semiconductor device, the plurality of registers organized into one or more management blocks (registers in register sets 106a-d, see para 0035, The first set of registers 106a may include for example general configuration registers which determine properties such as pin configurations, trim settings for certain functions such as amplifiers, A/D converters, bandgap reference level (not shown), e.g. device to be controlled by the registers in the ASIC 120); 
performing a predetermined aggregation process on values stored in the plurality of registers to generate an aggregation value (CRC generator 110, see para 0040, The CRC generator 110 may generate a CRC for each of the memory zones 106a-d from the values of the registers in each of the respective memory zones); and 
controlling, by an external control device, the one or more management blocks to update and refresh the aggregation value (see para 0049, the controller 190 (140) may trigger the CRC cycle by writing to the trigger register 172).
But, Gonzalez fails to teach forming an aggregation value that is smaller in data size than a sum or other arithmetic combination of the values of the plurality of registers.
However, Mattela teaches an aggregation process including forming an aggregation value that is smaller in data size than a sum or other arithmetic combination of the values of a plurality of registers (see figure 1 shows that values of registers 1 and 2 are aggregated forming a value 3 of length 32 bits which is smaller than a sum of the register at 64 bits, also see col 1 ln 25-30, Numerals 1 and 2 indicate registers which are concatenated to form a single 64-bit data register. Therefore, each register 1 and 2 has a width of 32 bits. The extracting instruction is able to extract 32 bits of the 64-bit word and store it in a register 3 representing the result of the operation).

The motivation for doing so is to normalize data and extract necessary information into a smaller size data for further processing as taught by Mattela (see col 1 ln 13-22).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gonzalez and Mattela as applied to claims above, and further in view of Anand et al US publication US 20160117217.

Regarding claim 3, the combination of Gonzalez and Mattela teaches all the features with respect to claim 2 as outlined above.
But, the combination of Gonzalez and Mattela fails to teach a retention unit that is configured to retain a prior aggregation value, wherein the generated first aggregation value is compared with the prior aggregation value retained in the retention unit, and the control device is notified if the first aggregation value and the prior aggregation value do not match each other.
However, Anand teaches a retention unit that is configured to retain a prior aggregation value (see para 0031, an initial signature is calculated across all of the flip-flop implemented registers after the flip-flop implemented registers are initialized. The initial signature can be stored in a global register), wherein a generated first aggregation value is compared with the prior aggregation value retained in the retention unit (see para 0032, When the check feature is enabled, the error detection circuit checks a subsequent signature against the initial signature), and a control device is notified if the first aggregation value and the prior aggregation value do not match each other (see para 0032, When the subsequent signature is different from the initial signature, the error detection circuit raises or causes an interrupt to notify software to take action).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the error detection system of Gonzalez and further incorporate the retention unit for comparing the initial CRC value again subsequent CRC values.
The motivation for doing so is to provide CRC error detection in the semiconductor device instead of simply generating the CRC code and passing it to the controller. Thus, the functionality of the semiconductor device is enhanced.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gonzalez, Mattela and Anand as applied to claims above, and further in view of Caesar et al US publication US 20090323547.

Regarding claim 4, the combination of Gonzalez, Mattela and Anand teaches all the features with respect to claim 3 as outlined above.
Gonzalez further teaches the plurality of registers are divided into a plurality of split regions, each of the plurality of split regions including at least one of the plurality of registers (see para 0052, Each of the groups or sets of registers 204a-d may have contiguous addresses. Registers may be grouped into a set according to how often they are expected to be accessed by an application), and wherein each of the plurality of split regions is assigned an order of priority for the refreshing and updating of separate aggregation values of respective split regions among the plurality of split regions (see para 0063, By dividing the registers into different memory zones according to how frequently they are accessed or change, the single CRC generator 210 can be time multiplexed between the different memory zones 204a-d).

However, Caesar teaches a plurality of aggregation value generation units for each set of a plurality of memory elements with different priorities (see figure 1, each data buffers 124a-n, 122, 120 having separate CRC generator 160a-n, 140, 150, see para 0026, high priority CRC generator 140, low priority CRC generator 150, and other (160a-n)… The 160a-n CRC generators generate CRC values according to other conditions, such as for intermediate priority levels between high and low priority levels).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the CRC generator of Gonzalez and further incorporate using multiple generators.
The motivation for doing so is to provide faster simultaneous CRC generation by using multiple generators associated with the register sets.

Regarding claim 5, Gonzalez further teaches the one or more management blocks includes a plurality of management blocks, each of the management blocks being in association with a separate device to be controlled (see para 0035-0038, The first set of registers 106a may include for example general configuration registers which determine properties such as pin configurations, trim settings for certain functions such as amplifiers, A/D converters, bandgap reference level (not shown)… A third set of registers 106c may be registers that are updated by the device 120 itself based on the operation of other circuitry which may be referred to as status registers. For example, this may include results from analog-to-digital conversion of a signal received from a brake sensor, radar, airbag sensor), and 
wherein a separate first aggregation value is generated for each of the plurality of management blocks (see para 0040, The CRC generator 110 may generate a CRC for each of the memory zones 106a-d from the values of the registers in each of the respective memory zones).

Regarding claim 6, Ceasar further teaches a second aggregation value generation unit that is configured to additionally perform another aggregation process on a plurality of the first aggregation values generated for each of the plurality of management blocks to generate a second aggregation value (CRC mux 170, see para 0027, The packet stream, with the CRC value, is output to the CRC multiplexer 170 which combines packet streams from all of the CRC generators 140, 150 and 160a-n to provide a merged packet stream output).

Regarding claim 7, Gonzalez further teaches the predetermined aggregation process is a cyclic redundancy check (see para 0032, a cyclic-redundancy-check (CRC) generator 110).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.